Case 1:19-cv-11094-AT-SLC Document 77 Filed 01/13/21 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
RACKWISE INC. DOC # —____
1610 Wynkoop Street, Suite 400 DATE FILED: __1/13/2021 _
Denver, Colorado 80202,
Plaintiff,

-against- 19 Civ. 11094 (AT) (SLC)

FOLEY SHECHTER ABLOVATSKIY, LLP ORDER

211 East 43rd Street, Seventh Floor, Suite 609
New York, New York 10017

and
JONATHAN R. SHECHTER, ESQUIRE
Foley Schechter
211 East 43rd Street, Seventh Floor, Suite 609
New York, New York 10017

and
ALEXANDER ABLOVATSKTY, ESQUIRE
Foley Schechter
211 East 43rd Street, Seventh Floor, Suite 609
New York, New York 10017,

 

Defendants.
ANALISA TORRES, District Judge:

 

The case management conference scheduled for January 19, 2021, is ADJOURNED to April
12, 2021, at 11:00 a.m. By April 5, 2021, the parties shall file their joint status report. See ECF No.
329 16.

The conference will proceed in accordance with the Court’s Emergency Rules and Practices in
Light of COVID-19. Accordingly, at 11:00 a.m. on April 12, 2021, the parties shall call into the
Court’s dedicated conference line at (888) 398-2342 or (215) 861-0674, and then enter the access
code 5598827, followed by the pound sign.

SO ORDERED.

Dated: January 13, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
